DETAILED ACTION


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1, as represented by Figure(s) 1-3(g) and defined by the ends of the fittings, the flexible hoses having a flange, and the use of nuts and bolts as the securing means.
Species 2, the fittings which are used at the ends of the flexible hoses, such as in Figure(s) 1-3(g), are quick connect fittings (not shown), which quick connect fittings are the securing means.  A quick connect is illustrated in Fig. 7(a) on the right side and also see paragraph [0077].
The species are independent or distinct because of the reasons set forth above. In addition, these species are not obvious variants of each other based on the current record.
After selecting one of the above species the applicant is required to select one of the following patentably distinct sub-species:
Sub-species A, as represented by Figure(s) 4(a) and defined by a single joint cardanic joint having quick connect ends as the securing means.
Sub-species B, defined by a single joint cardanic joint having flanged ends and also nuts and bolts as the securing means (configurations appears to be not show, but appears to be described in paragraph [0077]). 
Sub-species C, as represented by Figure(s) 4(b)-5(c) and defined by a double joint cardanic joint having flanged ends and uses nuts and bolts as 
Sub-species D, defined by a double joint cardanic joint having quick connect ends for the structures in Figure(s) 4(b)-5(c) and not a flange using nut and bolts (configurations appears to be not show, but appears to be described in paragraph [0077]).
Note: Fig. 6 is prior art per the drawing label and [0076], Figs 7(b)-7(d) are also prior art per [0076].
Note: it appears that Figs. 8(a) and 8(b) are not specific to any species or sub-species.
The sub-species are independent or distinct because of the reasons set forth above. In addition, these sub-species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 18 is generic. 
There is a search and/or examination burden for the patentably distinct species and Sub-species as set forth above because at least one of the following reason(s) apply: 
A different text search or search queries would be required to encompass the different structures, as set forth above, additionally, for each of the inventions listed above, the different structures, as set forth above, would require different subclass searches, furthermore, an examination burden exists because the patentably distinct inventions listed above would require writing different rejections for each of the listed different inventions, responding to different arguments for the different inventions, or because of the additional time required for reading, understanding, and investigating the different inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/22/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679